         Case 1:13-cr-00252-TSE Document 39 Filed 10/02/19 Page 1 of 3 PageID# 186



                               UNITED STATES DISTRICT COURT
                                                    for the
                                EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Frederick Nevitt                                     Docket No. 1:13CR00252-001

                                         Petition on Supervised Release

        COMES NOW BETHANY ERDING. PROBATION OFFICER OF THE COURT, presenting an
official report upon the conduct and attitude of Frederick Nevitt. who was placed on supervision by the
Honorable T.S. Ellis, III, sitting in the Court at Alexandria. Virginia, on the 30th day of August. 2013. who
fixed the period of supervision at 3 vears. and imposed the general terms and conditions heretofore adopted by
the Court and also imposed special conditions and terms as follows;

 1. The defendant must participate in, and successfully complete, a program of substance abuse testing and
    rehabilitation, as directed by the probation officer.

 2. The defendant must participate in, and successfully complete, an approved mental health treatment
    program, as directed by the probation officer. The defendant shall waive all rights of confidentiality
      regarding mental health treatment to allow the release ofinformation to the United States Probation Office
      and authorize communication between the probation officer and the treatment provider.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:
                                                  See Attachnient(s)

PRAYING THAT THE COURT WILL ORDER a warrant to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.

It is hereby ORDERED that the petition, with its attachment and arrest warrant be sealed. It is further
ORDERED the petition, its attachment and arrest warrant shall remain sealed until the warrant is
executed, at which time the petition, its attachment and warrant, should be unsealed and made part of
the public record.


 ORDER OF COURT                                              I declare under the penalty of perjury that the
                                                             foregoing is true and correct.
 Considered and ordered this
 20
                               2^.    day of
           and ordered filed and made a part ofthe                                           Digitally signed by F.
                                                             Executed on: F. Kurt            Kurt Bubenhofer
 records in the above case                                                                   Date:2019.10.02
                                                                           Bubenhofer          26:22 -04*00'

                                                             Bethany Erding
                                                             Senior U.S. Probation Officer
                                                            (703)299-2305

                                                             Place Alexandria. Virginia
        Case 1:13-cr-00252-TSE Document 39 Filed 10/02/19 Page 2 of 3 PageID# 187


Petition on Supervised Release
Page 2
RE: NEVITT,Frederick

OFFENSE: Possession of a Firearm by a Convicted Felon, in violation of Title 18 U.S.C. § 922(g)(1).

SENTENCE: On August 30, 2013, the defendant was sentenced to 120 months incarceration followed by a 3-
year term of supervised release with the special conditions noted on page 1. A $100 special assessment was
imposed during sentencing.

ADJUSTMENT TO SUPERVISION: On June 7, 2019, the defendant was released from the U.S. Bureau of
Prisons without an approved home plan. Mr. Nevitt resided in a camper located in Maryland until shelter
placement could be established. Soon after obtaining shelter placement, he was terminated from the program
on July 17, 2019, as he failed to comply with case management services.

On June 11, 2019, Mr. Nevitt tested positive for cocaine. A No Action recommendation was submitted to the
Court to afford Mr. Nevitt the benefit of therapeutic services. On July 15, 2019, the Court approved the
recommendation. Considering the Court does not typically approve No Action recommendations, Mr. Nevitt
was advised of the possible consequences should he continue to use illegal drugs or engage in further non-
compliant behavior.

Due to the defendant's substance abuse and mental health history,a referral for drug and mental health treatment
was submitted to the Fairfax County Community Services Board (CSB). As Mr. Nevitt failed to engage in
therapeutic services, and the location of his residence was unknown,a written reprimand was issued on July 29,
2019,to encourage the defendant to get into compliance with his supervision requirements.

However, as noted below the defendant continues to engage in similar conduct for which he was previously
admonished.


Note: The defendant is presently on supervision with Fairfax County Probation and Parole, and their office
reported Mr. Nevitt is in non-compliance with their reporting requirements. Additionally, to further assist the
defendant, the U.S. Probation Office provided him with monetary assistance for food, transportation, clothing,
hygiene supplies, and rental cost equal to one month's rent. Furthermore, the CSB provided the defendant with
community outreach information during his August 6,2019,orientation.

VIOLATIONS: The following violations are submitted for the Court's consideration.

MANDATORY CONDITION:                         UNLAWFUL USE OF A CONTROLLED SUBSTANCE.


On September 24, 2019, the defendant admitted to using Marijuana on or about September 17,2019.

On September 25, 2019, the defendant submitted a urine specimen which tested positive for the presence of
Buprenorphine. Confirmation ofthis test has been requested and remains pending as ofthis writing.

On September 30, 2019, the defendant submitted a urine specimen which tested positive for the presence of
Buprenorphine, amphetamines, and cocaine. Confirmation of this test has been requested and remains pending
as of this writing.



                                                                                                   Prob 12A(10/16)
                                                                                                        VAE(5/17)
        Case 1:13-cr-00252-TSE Document 39 Filed 10/02/19 Page 3 of 3 PageID# 188

Petition on Supervised Release
Page 3
RE: NEVITT,Frederick


On October 1, 2019, the CSB advised the defendant admitted to using cocaine on or about August 20,2019.

SPECIAL CONDITION 2:                          FAILURE      TO    COMPLY        WITH      A PROGRAM              OF
                                              SUBSTANCE ABUSE TESTING.

On August 27, 2019, September 5, 2019, September 24,2019, and September 30, 2019,the defendant reported
to the U.S. Probation Office and submitted invalid (diluted) urine specimens.

On September 20,2019, the defendant was a 'no show' for his scheduled drug test.

On September 24, 2019, the CSB advised Mr. Nevitt refused to comply with their drug testing requirements;
specifically, the defendant refused to comply with drug testing on August 6, 2019, August 20, 2019, and
September 3,2019.

SPECIAL CONDITION 1:                         FAILURE TO COMPLY                WITH      MENTAL HEALTH
                                             TREATMENT.


SPECIAL CONDITION 2:                         FAILURE TO COMPLY WITH SUBSTANCE ABUSE
                                             TREATMENT.


On July 5,2019,the defendant was referred to the CSB for mental health and substance abuse services, in which
intensive outpatient counseling and psychiatric services were recommended. However,after numerous attempts
by the CSB and this officer to engage the defendant in services, he continues to refuse assistance.

STANDARD CONDITION 2:                         FAILURE TO REPORT AS DIRECTED.

On September 24,2019,a community visit was scheduled with the defendant for the morning of September 26,
2019, to provide the defendant with clothes and hygiene products. However, as the defendant failed to make
himself available during the agreed upon time and did not answer his cell phone, this officer directed the
defendant to report to the U.S. Probation Office at 8:30 am on September 27, 2019. The defendant was a 'no
call/no show' on that date.

STANDARD CONDITION 3:                         FAILURE TO FOLLOW DIRECTIVES.

On September 24,2019, the defendant was directed to provide this officer with the address of where he resided
most nights and copies of his Suboxone and Gabapentin prescriptions. The defendant was directed to provide
this information before September 25,2019. As ofthis writing,the defendant has failed to provide the requested
information as directed.

On that same date, the defendant was directed to contact the Eleanor Kennedy Shelter to re-engage in housing
services until he could establish a personal residence. On September 26, 2019, the Eleanor Kennedy Shelter
advised the defendant had not re-engaged in their program as directed.



                                                                                                      Prob 12A(10/16)
                                                                                                           VAE(5/17)
